BISCHOFF, J.
The answer, besides denying the alleged conversion, interposed a counterclaim for rent. A judgment at special term, sustaining the demurrer to the counterclaim, was affirmed at general term of the court below, and from the judgment of affirmance defendant has attempted to appeal to this court. The remaining issues tendered by the pleadings are untried, and that judgments of the character alluded to are severally interlocutory was ruled in Biershenk v. Stokes (Com. Pl. N. Y.) 18 N. Y. Supp. 854. An appeal to this court from a judgment of the city court of New York may be taken only when the judgment is final and was rendered upon an appeal to the general term. Code Civ. Proc. § 3191, subd. 1. The appeal must be dismissed, with costs.